165 F.3d 1209
UNITED STATES of America, Appellee,v.Robert Lee WEASELHEAD, Jr., Appellant.
No. 97-4397.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 11, 1999.Decided Jan. 29, 1999.

Before:  BOWMAN, Chief Judge, McMILLIAN, RICHARD S. ARNOLD, FAGG, WOLLMAN, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, En Banc.
Prior report:  156 F.3d 818
PER CURIAM.


1
Chief Judge Bowman, Judge Richard S. Arnold, Judge Fagg, Judge Morris S. Arnold, and Judge Murphy would affirm the order of the district court rejecting Weaselhead's claim of double jeopardy and denying his motion to dismiss Count III of the superseding indictment.  Judge McMillian, Judge Wollman, Judge Beam, Judge Loken, and Judge Hansen would reverse that order.


2
By the vote of an equally divided Court, the order of the district court is affirmed.